Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF IOWA

 
 

  

ERIN KATHLEEN LEMON,

 
  

Plaintiff,

 

Vv.

 
 
 
 
  

 
  
 
 

IOWA STATE PATROL, TROOPER
PAUL NOWAK (Individually and in his
official capacity), and TROOPER CODY
KAMMEYER (Individually and in his
official capacity),

 
  
 

COMPLAINT AND JURY DEMAND

 
     

Defendants.

 

COMES Now, Plaintiff, by and through undersigned counsel, Nathan A. Mundy,

hereby petition the Court for relief, and in support thereof hereby state the following:
STATEMENT OF THE CASE

This is a civil rights action in which the Plaintiff, Erin Kathleen Lemon
(hereinafter “Lemon’”), seeks relief for the Defendants’ violations of her rights
guaranteed by the United States Constitution, specifically the Fourth Amendment,
which right is further secured by the Civil Rights Act of 1871, 42 U.S.C. § 1983 and §
1988, and by the laws and the Constitution of the State of Iowa. Lemon seeks damages,
both compensatory and punitive damages; affirmative relief; an award of attorney's
fees, costs, and interest; and other and further relief as this Court deems just and
equitable. This is further an action at law to redress a deprivation under color of statute,

ordinance, regulation, custom, or usage of a right, privileges, and immunities secured to

1 of 11

 
Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 2 of 12

Plaintiff by the Fourth, Fifth, and Fourteenth Amendments of the Constitution of the
United States, and under Article I §8 of the Constitution of the State of Iowa.

One of the cornerstones of our constitutional democracy is the right of citizens to
be free from the unreasonable and unwarranted violation of our constitutional rights
whether in the course of making a lawful arrest or those officers who take exception
when a citizen asserts their constitutional rights.

In addition, Plaintiff Lemon has the right to expect that law enforcement officers
not intentionally and so egregiously violate her constitutional rights by arresting her
without probable cause, to use appropriate force when conducting an arrest, and not

drag her down a dark, cement, staircase while in handcuffs.

PARTIES

1. Plaintiff Erin Kathleen Lemon has been a resident of Polk County, Iowa at the
address of 10598 NW 724 Ln, Johnston, IA 50131.

2. Defendant Trooper Paul Nowak (hereinafter “Defendant Nowak”) was at all
times relevant to this Verified Complaint a law enforcement officer employed by
the Iowa State Patrol. In his capacity as a law enforcement officer for the lowa
State Patrol, Defendant Nowak had a legal obligation to act in conformity with
the Constitution of the United States of the Constitution of the state of lowa and
the applicable federal and state laws. Defendant Nowak is sued in his individual
capacity and at all times relevant to this Verified Complaint was acting within the

scope and course of his job duties pursuant to his employment with the Iowa

2 of 11

 
Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 3 of 12

State Patrol. At all times relevant to this Verified Petition Defendant Dunn was
acting under the color of laws of the State of Iowa.

- Defendant Trooper Cody Kammeyer (hereinafter “Defendant Kammeyer”) was at
all times relevant to this Verified Complaint a law enforcement officer employed
by Iowa State Patrol. In his capacity as a law enforcement officer for the Iowa
State Patrol, Defendant Kammeyer had a legal obligation to act in conformity
with the Constitution of the United States of the Constitution of the state of Iowa
and the applicable federal and state laws. Defendant Kammeyer is sued in his
individual capacity and at all times relevant to this Verified Complaint was acting
within the scope and course of his job duties pursuant to his employment with the
Iowa State Patrol. At all times relevant to this Verified Petition Defendant
Kinnaman was acting under the color of laws of the State of Iowa.

JURISDICTION and VENUE

- This Court has jurisdiction over the Subject Matter of this complaint pursuant to
the fourth and fourteenth amendments to the United States Constitution and
under 28 U.S.C. § 1331 (federal question) and § 1343 (civil rights) and has
supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.
This Court also has jurisdiction under 28 U.S.C. §§ 2201 and 2202 to declare rights
of the parties and grant all further relief found necessary and proper.

. Venue is appropriate in this District pursuant to 28 U.S.C. §§ 1391 and 1402(b) as

the events described in this Verified Petition occurred in this District.

3 of 11

 
10.

Td.

12.

13.

14.

13.

16.

Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 4 of 12

No other petitions seeking the same relief or part thereof has previously been

presented to and refused by any court or justice.

FACTS

On August 20, 2017, Lemon attended the Iowa State Fair concert for
performance artist Kid Rock and the Grandstand of the fairgrounds.

Lemon had a ticket and was assigned the seat of “Upper KL, Row: 30, Seat 14”.
Lemon was accompanied by Ross Anderson to the concert, who had a ticket for
one of the seats next to Lemon.

As is common with concerts, there was a performer commonly referred to as an
“opener” that performed before Kid Rock.

Lemon and Anderson were present in their seats during the entire opener’s
performance.

In the break between the opener and Kid Rock’s performance, Lemon and
Anderson went to use the bathroom.

Upon returning to their assigned seats, they discovered two women had taken
their seats.

Because of these two women in their seats, a dispute occurred between Lemon,
Anderson, and the two women.

The two women were belligerent to Lemon and Anderson, to the point where one
of them spit in Andersons face.

Another unidentified concertgoer went to grab law enforcement to assist Lemon

and Anderson regain possession of their purchased seats.

4 of 11

 
Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 5 of 12

17. After the concertgoer went to alert law enforcement, and before Defendants
Nowak and Kammeyer responded, the two women had moved into other seats in
front of the seats assigned to Lemon and Anderson.

18. Upon Defendants Nowak and Kammeyer’s arrival, Lemon and Anderson were in
their assigned, purchased seats,

19. When Defendants Nowak and Kammeyer arrived, Lemon informed the troopers
that the situation had been resolved and their assistance was no longer needed.

20. For unknown reasons and without justification, Defendant N owak climbed over
two rows of seats to assault Lemon by grabbing her by the arm and flipping her
into the row of seats he had climbed over.

21. Defendant Nowak, during his assault flipped Lemon upside down, slammed her
head and thigh into the metal grandstand chairs, and said to her “You're going
down, you're going down.”

22. After he flipped Lemon over the seats, causing bruising and injuries, Defendant
Nowak excessively jerked and bent Lemon’s arms behind her back, and placed
her in handcuffs.

23. After Lemon was handcuffed, Defendants N owak and Kammeyer dragged
Lemon, handcuffed, down several flights of concrete stairs.

24. Defendants Nowak and Kammeyer, flipped Lemon over and her cell phone fell
out of her pocket. This flip caused her sandals to fall off. Lemon was then dragged
by the handcuffs, barefoot, backwards by the officers out of the grandstand.

Imagine a person at an airport holding on to the handle of a rolling suitcase,

5 of 11

 

 
Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 6 of 12

dragging the suitcase behind them. Lemon was dragged in similar fashion, with
the Defendants holding onto the handcuffs behind Lemon’s back as the handle
and Lemon dragged, backwards and shoeless, behind the officers.

25. Because of this base and depraved dragging, Lemon fell numerous times and into
several objects including but not limited to, stairway railings, concrete steps, and
other hard objects. The Defendants dragged her, holding her hands behind her
back, with the knowledge that she could not use her arms or hands to protect
herself from running into.

26. Defendants Nowak and Kammeyer took Lemon to the Public Safety Compound
on the fairgrounds.

27. Defendants Nowak and Kammeyer eventually charged Lemon with Interference
with Official Acts under IA Code § 719.1(1)(B) and Public Intoxication under IA
Code § 123.46(2).

28. When Defendant Nowak handcuffed Lemon in the grandstand, Nowak did not
have probable cause to believe Lemon had knowingly resisted or obstructed him
in the performance his official lawful duty or authority. Lemon had assisted him
with his performance in resolving the seating dispute.

29. When Defendant Nowak handcuffed Lemon in the grandstand, he did not have
probable cause to believe she had been intoxicated.

30. Those charges were dismissed on December 28th, 2017.

6 of 11

 
Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 7 of 12

CAUSES OF ACTION

COUNT I - EXCESSIVE FORCE IN VIOLATION OF THE FOURTH AMENDMENT
COGNIZABLE UNDER 42 U.S.C. § 1983

31. Plaintiff incorporates by reference the above allegations.

32. The proper focus in determining the reasonableness of force used is on the events
immediately confronting an officer when he decides to use force. Force is only
permitted when a suspect is fleeing, violent, or dangerous and /or resisting arrest.
When force is justified, only that amount of force which is necessary to
accomplish a legitimate police objective is permitted. No force is reasonable when
a suspect is not resisting, is non-violent, and poses no threat. Furthermore, force is
not permitted at all when there is no need to use force.

33. Defendants Nowak and Kammeyer used excessive force on Lemon when they
unnecessarily placed her in handcuffs, then violently dragged her backwards and
shoeless over concrete stairs, railings, and other objects without cause.

34. These actions caused Lemon to be injured.

39. There were no exigent circumstances or any other need for Defendants Nowak
and Kammeyer to violently drag Lemon out of the fairground stands, causing
injury.

36. The violation of Lemon’s tights are actionable under 42 U.S.C. § 1983, and Lemon
is entitled to judgment against Defendants in an amount to be proved at trial, plus

costs and attorney fees pursuant to 42 U.S.C. § 1988.

7 of 11
Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 8 of 12

37. Lemon is entitled to punitive damages against Defendants Nowak and
Kammeyer, as allowed by law, since Defendant's actions were intentional,
wanton, malicious, and oppressive.

COUNT II - UNLAWFUL SEIZURE, DETENTION, AND ARREST, COGNIZABLE
UNDER 42 USC § 1983

38. Plaintiffs incorporate by reference all above allegations.

39. The initial arrest and seizure by Defendants Nowak and Kammeyer was unlawful
because Lemon had done nothing wrong. Additionally, to detain a suspect, an
officer must have reasonable suspicion based on specific and articulable facts
which, together with objective and reasonable inferences, form the basis for
suspecting that the person detained is engaged in criminal activity. The detention,

' search, and seizure of Lemon was conducted wholly without reasonable
suspicion or probable cause, and were therefore unlawful and violative of
Lemons rights,

40. As a direct and proximate result of the above-referenced unreasonable, unlawful,
and malicious detention, seizure, and search by Defendants, committed under
color of law and under their authority as Iowa State Patrol Troopers, Lemon
suffered pain and bodily harm.

41. Asa direct and proximate result of the above-referenced unreasonable, unlawful,
and malicious detention, seizure, and search by Defendants, Lemon was deprived
of her right to be secure in her person. She was also deprived of her rights to be

free from unreasonable seizure of her person, and her rights to be free from an

8 of 11

 
Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 9 of 12

42.

43.

44,

45,

46.

unreasonable search, in violation of the Fourth and Fourteenth Amendments of
the Constitution of the United States.

Defendants acted under the color and pretense of Iowa State Law.

Defendants knew that their actions violated the Plaintiff's rights to be free from
an unlawful search and seizure, but proceeded to violate her rights anyway. The
illegality of Defendants’ actions were well established at the time they committed
them.

As a direct and proximate result of the unwarranted, malicious, and outrageous
conduct of Defendants, as set forth above, Lemon suffered and continues to suffer
embarrassment, humiliation, pain, and suffering due to the gross indignities
perpetrated by Defendants during this incredibly unjust arrest and use of
authority.

The above-described violations of Plaintiff's rights are actionable under 42 U.S.C.
§ 1983, and Plaintiff is entitled to judgment against the Defendants, jointly and
severally, under that section for damages in an amount to be proven at trial.
Plaintiff is entitled to attorney fees and costs against the Defendants, jointly and
severally, under 42 U.S.C. § 1988. Further, the acts of Defendants, as set forth
above, were intentional, wanton, malicious, and oppressive, thus entitling

Plaintiff to an award of punitive damages.

COUNT III - EXCESSIVE FORCE AND UN REASONABLE SEIZURE
COGNIZABLE UNDER ARTICLE 1 § 8 OF THE IOWA CONSTITUTION

47. Plaintiffs incorporate by reference all above allegations.

9 of 11

 
Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 10 of 12

48,

49.

50.

51,

92.

The arrest effected by Defendants Nowak and Kammeyer was improper because
Lemon had done nothing wrong. The arrest violated Article 1, §8 of the Iowa
Constitution, which protects Lemon against “unreasonable . . . seizures.”
Defendants Nowak and Kammeyer used excessive force in effecting the arrest in
that they tackled, flipped, needlessly handcuffed, dragged, injured, and otherwise
roughed up Lemon, who was not dangerous, resisting, attempting to flee, or
otherwise violent or posing a threat to anyone, including herself. This conduct by
the Defendants violated Lemon’s tights under Article I, §8 of the Iowa
Constitution.

Defendants Nowak and Kammeyer detained Lemon without cause and otherwise
improperly. This unwarranted detention and arrest constituted an unlawful and
unreasonable seizure in violation of Article I, §8 of the lowa Constitution.

The violation of State Constitutional tights is also actionable under 42 U.S.C.
§1983, and Lemon is entitled to judgment against Defendants in an amount to be
proved at trial, plus costs and attorneys’ fees under 42 U.S.C. §1988.

Lemon is entitled to punitive damages against Defendants Nowak and
Kammeyer, as allowed by law, since Defendant's actions were intentional,

wanton, malicious, and oppressive.

PRAYER FOR RELIEF

WHEREFORE Plaintiff prays for judgment as follows:

10 of 11

 

 
Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 11 of 12

A. For the Court to declare that Defendants’ conduct in the wrongful arrest and in
the application of excessive force in the arrest of Lemon to be in violation of her
Fourth Amendment Rights under the US Constitution.

B. For general compensatory damages;

C. For exemplary and punitive damages to the extent permitted by law;

D. For the Court to order pre and post-judgment interest to the extent permitted by
law;

E. For the Court to order attorney’s fees and expenses pursuant to 42 U.S.C. § 1988:

F. For the Court to order taxable costs;

G. For the Court to order any such further relief as the Court deems just and
appropriate.

JURY DEMAND
The Plaintiff hereby demands a trial by jury in the above-captioned matter.
Respectfully submitted,

MUNDY LAW OFFICE, PC

AVE=

NATHAN A. MUNDY (AT0009065)
317 6% Ave., Suite 1300

Des Moines IA 50309-1770
Telephone: 515-288-1552

E-mail: nathan@mundylawdsm.com
ATTORNEY FOR PLAINTIFE

11 of 11

 
Case 4:19-cv-00258-SMR-CFB Document1 Filed 08/20/19 Page 12 of 12

STATE OF IOWA )
) ss.
COUNTY OF POLK )

VERIFICATION

I, ERIN KATHLEEN LEMON, being duly sworn upon
oath, indo depose and state that I am the PETITIONER in this
matter, and that have I have read the foregoing Application, and
state that the statements and allegations therein are true and
correct as I verily believe.

e+ Cros Lomoty

ERIN KATHLEEN LEMON

Subscribed and sworn to before me, or acknowledged to me, by
ERIN KATHLEEN LEMON on this _/7“day of ¥ , 2019.

Dorndd. Rep pigr

NOTARY IN AND FOR THE STATE OF IOWA

 
